Cobb, J.
Mrs. Bilbro brought suit against T. R. Jones for money had and received to her use. Upon the trial it appeared that her husband, Charles R. Bilbro, had issued on his life a policy of life-insurance, in which she was named as the *162sole beneficiary, and that it contained the following stipulation: “This policy is issued and accepted upon express conditions, that the said Charles R. Bilbro' may, with the consent of the company, at anjr time assign it, or before assignment change the beneficiaries therein, or make any other change. No assignment, however, shall take effect until written notice thereof shall be given to the company, and under no circumstances shall the company assume any responsibility for the validity of such assignment. If any claim be made under an assignment, proof of interest to the extent of the claim may be required.” It also appeared that after several premiums had been paid the assured delivered the policy to the company for cancelation, and took a paid-up policy in which the defendant was the beneficiary named, he being a creditor to whom the assured was indebted in a sum greater than the amount to become due on the maturity of the policy. Upon the death of the assured, the amount stipulated in the policy was paid to the creditor and was applied as a credit on the debt due by the assured. The plaintiff claimed that she had a vested interest in the policy, which could not be defeated by a change of the beneficiary without her consent, and that the defendant was liable to her for 'the amount collected by him on the new policy-. The court granted a nonsuit, and this is assigned as error.
1. There being an express stipulation in the policy that the assured might, with the consent of the company, change the beneficiaries therein, the right to make such change is not in ány way dependent upon the will or consent of the beneficiary. The beneficiary not having paid the premiums or any part of them, her interest in the policy was to be determined absolutely by the assured, subject to the stipulations of the policy and the rules of the company. Under the circumstances, her interest was not so vested as to prevent the assured from changing the beneficiary at pleasure, subject to the regulations of the company as expressed in the contract of insurance. Richards on Insurance, §36; 1 Beach’s Law of Ins. §§ 173,174, and cases cited; Bacon’s Benefit Societies and Life Ins. § 289.
2. So long as the husband allowed the policy to stand with *163the wife as the named beneficiary, it was her property as against every one except the husband and the company; but the moment the husband, who had paid all the premiums, saw proper to change the object of his bounty and effected the change in strict accordance with the terms of the contract between him and the company, her interest in the policy ceased, and being a mere volunteer, no complaint will be heard from her. As the plaintiff had no interest in the second policy, she had no cause of action against the beneficiary who collected the amount due thereon from the company; and a nonsuit was proper.

Judgment affirmed.


All the Justices concurring.